UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-1740


MANUELA HOLMES, f/k/a Manuela Moore,

                Plaintiff – Appellant,

          v.

MORGAN H. MOORE,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Terry L. Wooten, Chief District
Judge. (3:13-cv-01254-TLW)


Submitted:   January 29, 2015             Decided:   February 12, 2015


Before MOTZ, GREGORY, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian C. Gambrell, HAMILTON & ASSOCIATES, LLC, Columbia, South
Carolina, for Appellant. Stephanie R. Fajardo, THE FAJARDO LAW
FIRM, LLC, Irmo, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Manuela Holmes appeals from the district court’s order

dismissing    her    action    for    breach      of    contract      and     promissory

estoppel   against     her     former   husband,        Morgan     H.    Moore.        The

district court premised its dismissal on lack of subject matter

jurisdiction,       applying    the     domestic        relations       exception      to

diversity jurisdiction.         Holmes contends that her claims are not

barred by the domestic relations exception because, she claims,

the property settlement agreement that she seeks to enforce does

not involve issues related to the divorce decree; the settlement

agreement is a contract on its own terms subject to contract law

of South Carolina; and the court erred in failing to grant her

summary    judgment     (although       she       did   not   move       for       summary

judgment) because there were no remaining issues of fact.

           We review legal questions, including the breadth of a

district   court’s     jurisdiction,         de    novo.      Simmons         v.    United

Mortg. & Loan Inv., LLC, 634 F.3d 754, 762 (4th Cir. 2011).                            We

have reviewed the record and the parties’ briefs and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.           Holmes v. Moore, No. 3:13-cv-01254-TLW

(D.S.C. June 23, 2014).

           We dispense with oral argument because the facts and

legal   contentions     are     adequately        presented      in     the    materials



                                         2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     3